Cochrane, J.:
The plaintiffs recovered a judgment against the defendant, which on appeal to this court was affirmed. (178 App. Div. 942.) The defendant having become insolvent, an order was granted pursuant to section 63 of the Insurance Law (Consol. Laws, chap. 28 [Laws of 1909, chap. 33], added by Laws of 1909, chap. 300, as amd. by Laws of 1912, chap. 217), liquidating its business and directing the Superintendent of Insurance to take possession of its property and make such liquidation. The Superintendent of Insurance thereupon took an appeal to the Court of Appeals from the said judgment of this court. The respondents returned the notice of appeal on the ground that the appeal was erroneously taken in the name of the defendant instead of in the name of the Superintendent of Insurance. A motion was made at Special Term to require the respondents to accept such notice of appeal, and from an order denying such motion the present appeal has been taken.
The appeal was properly taken in the name of the judgment debtor. (Code Civ. Proc. § 756; People v. Troy Steel & Iron Company, 82 Hun, 303.)
The motion was denied because of the following provision *195in the order of liquidation, viz.: “ They [the superintendent and his successors] are hereby vested with title to all of the property, contracts and rights of action of the said company, and directed to deal with the same in their own name as Superintendents of Insurance.” That provision was inserted in the order pursuant to section 63 of the Insurance Law for the purpose of facilitating the duties of the Superintendent of Insurance in the process of liquidating the affairs of the insolvent corporation. The statute is one of enlargement rather than one of restriction. It was not designed to curtail or limit the powers or rights of the Superintendent in the duties imposed upon him in his official capacity. The provision in the order above quoted does not have reference to court procedure in pending litigation, but to the title to the property and assets of the corporation and the management thereof. The direction to the Superintendent to deal in his own name is specifically limited to the “ property, contracts and rights of action ” of the corporation. “ It has been said that a right of action at law arises from the existence of a primary right in the plaintiff, and an invasion of that right by some delict on the part of the defendant.” (1 Ruling Case Law, 313.) It is only by a strained construction that a judgment against a corporation can be considered as included within the expression “ property, contracts and rights of action ” of such corporation. The judgment which the appellant is seeking to reverse is property not of the appellant but of the respondents. And certainly it is against the policy of the courts to strain unduly the meaning of words for the purpose of defeating a right of appeal on a question of practice. Section 63 of the Insurance Law authorizes the court in its discretion to make such a provision as would require this appeal to be taken by the Superintendent of Insurance in his own name. .But the order in this instance granted on application of the Superintendent most clearly did not have in view any such limitation on the method of appeal as is sought to be given it in this case. The Superintendent of Insurance in procuring that order did not intend nor did the court in granting it intend to interpose obstacles in the performance of his duties in taking such measures as he deemed wise for the best interests of the corporation.
*196The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
All concurred, except Woodward, J., dissenting on the opinion of Rudd, J., at Special Term.*
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.

 See 100 Misc. Rep. 473.— [Rep.